             Case 2:20-cv-00439-CMR Document 11 Filed 02/12/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RUBEN MORALES,                                       :
    Plaintiff,                                       :
                                                     :
        v.                                           :        CIVIL ACTION NO. 20-CV-0439
                                                     :
JOHN C. WETZEL, et al.,                              :
     Defendants.                                     :

                                                    ORDER

        AND NOW, this 12th day of February 2021, upon consideration of Ruben Morales’s

pro se Complaint (ECF No. 1), it is ORDERED that:

        1.       Morales’s Complaint is DISMISSED with prejudice 1 for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court’s Memorandum.

        2.       The Clerk of Court shall CLOSE this case.

        It is so ORDERED.

                                                              BY THE COURT:

                                                              /s/ Cynthia M. Rufe
                                                              _______________________
                                                              CYNTHIA M. RUFE, J.




1
 The dismissal of Morales’s Complaint is without prejudice as to any claim that Morales may bring in state court
for the willful deprivation of property by state officials.
